COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In the Interest of R.M.S.

Appellate case number:     01-13-00331-CV

Trial court case number: 2007-31908

Trial court:               312th District Court of Harris County

       This is an accelerated appeal. Appellant, Quintessa Ladawn Synegal, moves for an
extension of time to file her brief. Appellant has also notified the Court that the appellate record
is incomplete and that the trial court, on May 30, 2013, granted her “Motion for Partial New
Trial” by modifying its final judgment. See TEX. R. CIV. P. 329(b). As appellant urges, if a
judgment is modified in any respect while the trial court retains plenary power, a period that,
under these rules, runs from the date when the judgment is signed will run from the date when
the modified judgment is signed. See TEX. R. APP. P. 4.3.
        Appellant asserts that the clerk’s record is incomplete because various documents from
appellant’s original designation were not included and that she filed a supplemental designation
with the district clerk on May 29, 2013. The district clerk is directed to file the supplemental
clerk’s record within 10 days of the date of this order. See TEX. R. APP. P. 4.3, 35.1(b)
(requiring record to be filed within 10 days after notice of appeal is filed), 35.3(c) (stating that
trial courts and appellate courts are jointly responsible for ensuring that record is timely filed and
authorizing appellate court to enter any order necessary to ensure timely filing of appellate
record).
        In addition, appellant asserts that the reporter’s record is incomplete because Exhibits 8,
14, 17, and 19 were not included. Appellant states that the parties are currently working to
submit an agreement pursuant to Rule of Appellate Procedure 34.6 to replace missing Exhibit 8.
The court reporter is directed to file exhibits 14, 17, and 19 within 10 days of the date of this
order. See TEX. R. APP. P. 4.3, 35.1(b), 35.3(c). Appellant is directed to notify the Court of the
status of the missing exhibit within 10 days of the date of this order.
         Because this appeal involves a termination of the parent-child relationship or a child
protective order, the Court is required to bring this appeal to final disposition within 180 days of
the date the notice of appeal was filed. See Tex. R. Jud. Admin. 6.2, reprinted in TEX. GOV’T
CODE ANN., tit. 2, subtit. F app. (West Supp. 2012). Accordingly, no further extensions of time
to file the record will be granted. See TEX. R. APP. P. 28.4(b), 35.3(c).
       Appellant’s motion for extension of time to file a brief is dismissed as moot. A briefing
schedule will be set once the record is complete. See TEX. R. APP. P. 38.6.
       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                    Acting individually     Acting for the Court


Date: June 10, 2013